DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 02/22/2021. Claims 1-24 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, it is not clear whether ‘a re-computation condition” refers to the same re-computation condition cited in line 2.
Claim 9, line 5, the term “the triggering path” lacks antecedent basis.

Claims 2-8 and 10 depend on claim 1, and are rejected accordingly.


Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 11 and 12 of U.S. Patent No. 10,142,224. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application represent broader version of re-arrangement of the claimed limitations of claims 1-12 of the Patent by eliminating the elements and their functions of the claims and are obvious variants of the patent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-12, 15 and 16 of U.S. Patent No. 10,623,313. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application represent broader version of re-arrangement of the claimed limitations of claims 1-3, 6, 9-12, 15 and 16 of the Patent by eliminating the elements and their functions of the claims and are obvious variants of the patent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 9-13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0220996) in view of Medved et al. (US 8,885,463).
Regarding claim 1, Lee discloses (Fig. 1 and 9) a path computation method (0006-0007), comprising:
PCE 130), path requirement information and a re-computation condition that are sent by a first network device (for the new RWA path request, the path computation request (PCReq) message includes the path computation type (e.g., RWA or only routing). This requirement is needed to differentiate between routing with the distribute wavelength assignment option and combined RWA. Further, the PCReq message may include optical signal quality parameters to which all feasible paths should conform [0038]);
computing, by a second network device, a path meeting a requirement according to path requirement information (Fig. 9: At 902, the. PCC may send a path computation request [PCReq] to the PCE ...At 904, the PCE calculates a path through the network, which may be based on the path computation information and meet the path computation constraints...[0102] and claims 5 and 6); and
determining, by a second network device, whether the re-computation condition is met (For the wavelength assignment [RWA] path re-optimization request, the PCReq message provides the path to be re-optimized and include the following options: 1) re-optimize the path keeping the same wavelength(s): 2) re-optimize wavelength(s) keeping the same path; 3) re-optimize allowing both wavelength and the path change...[0040; claims 7 and 8]), wherein the re-computation condition is associated with network performance (If a bit error ratio [BER] limit is provided in the original new RWA path request the a BER limit is furnished in the re-optimization request [0031; 0040]). Further, Lee disclose that wherein the RWA path re-optimization request operation causes transmission of a path computation request message that indicates a path to be re-optimized and re-optimization option. In addition, Lee discloses that the PCReq message may include optical signal quality parameters to which signal quality parameters include, but are not limited to, the BER limit, the Q factor, optical signal to noise ratio, and polarization mode dispersion [0038]. However, Lee does not expressly discloses: performing path re-computation based on the re-computation condition being met.
Medved teaches path computation element communication protocol extensions for stateful label switched path management. More specifically, Fig, 4 of Medved teaches an operation for a PCC and PCE using extended PCEP session techniques that modifies LSP state in a network with the PCE. PCE continually receives LSP state information synchronized by PCCs in response to network events that affect LSPs owned by routers. PCE autonomously re-computes a path or path parameter and sends LSP state update with updated parameters to PCC (column 9, line 56-column 10, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to add a system that triggers path re-compute, such as that suggested by Medved, in the system of Lee in order to improve network system throughput or to promote fairness by adjusting resource allocation among traffic flow's and requested demands (column 9, lines 64-67).

Regarding claim 11, Lee discloses a network device [PCC 120/112], wherein the network device comprises:
a processor (1202; Fig. 12);
a non-transitory computer readable medium which contains computer-executable instruction to cause the network device, wherein the processor is configured to execute the computer-executable instructions to perform operations (0109) comprising:
for the new RWA path request, the path computation request (PCReq) message includes the path computation type (e.g., RWA or only routing). This requirement is needed to differentiate between routing with the distribute wavelength assignment option and combined RWA. Further, the PCReq message may include optical signal quality parameters to which all feasible paths should conform [0038]); 
computing a path meeting a requirement according to path requirement information (Fig. 9: At 902, the. PCC may send a path computation request to the PCE ...At 904, the PCE calculates a path through the network, which may be based on the path computation information and meet the path computation constraints...[0102] and claims 5 and 6); and
determining whether the re-computation condition is met (For the RWA path re-optimization request, the PCReq message provides the path to be re-optimized and include the following options: 1) re-optimize the path keeping the same wavelength(s): 2) re-optimize wavelength(s) keeping the same path; 3) re-optimize allowing both wavelength and the path change...[0040; claims 7 and 8]), wherein the re-computation condition is associated with network performance (If a BER limit is provided in the original new RWA path request the a BER limit is furnished in the re-optimization request [0031; 0040]). Lee disclose that wherein the RW A path re-optimization request operation causes transmission of a path computation request message that indicates a path to be re-optimized and re-optimization option. In addition, Lee discloses that the PCReq message may include optical signal quality parameters to which all feasible paths should conform. Examples of the optical signal quality parameters include, but are not limited to, the BER limit, the Q factor, optical signal to noise 
Medved teaches path computation element communication protocol extensions for stateful label switched path management. More specifically, Fig, 4 of Medved teaches an operation for a PCC and PCE using extended PC.EP session techniques that modifies LSP state in a network with the PCE, PCE continually receives LSP state information synchronized by PCCs in response to network events that affect LSPs owned by routers, PCE autonomously re-computes a path or path parameter and sends LSP state update with updated parameters to PCC (column 9, line 56-column 10, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to add a system that re-compute and send information, such as that suggested by Medved, in the system of Lee in order to improve network system throughput or to promote fairness by adjusting resource allocation among traffic flows and requested demands (column 9, lines 64-67).

Regarding claim 21, Lee discloses a network device, wherein the network device is a first network device and comprises: 
a processor (1202; Fig. 12); and
 a non-transitory computer readable medium which contains computer-executable instructions, wherein the processor is configured to execute the computer-executable instructions to cause the first network device to perform operations (0109) comprising: 
sending path requirement information and a re-computation condition to a second network device (for the new RWA path request, the path computation request (PCReq) message includes the path computation type (e.g., RWA or only routing). This requirement is needed to differentiate between routing with the distribute wavelength assignment option and combined RWA. Further, the PCReq message may include optical signal quality parameters to which all feasible paths should conform [0038]), wherein: 
the path requirement information enables the second network device to obtain, by means of computation, a path meeting a requirement according to the path requirement information (Fig. 9: At 902, the. PCC may send a path computation request to the PCE ...At 904, the PCE calculates a path through the network, which may be based on the path computation information and meet the path computation constraints...[0102] and claims 5 and 6); and
 the re-computation condition is associated with network performance (For the RWA path re-optimization request, the PCReq message provides the path to be re-optimized and include the following options: 1) re-optimize the path keeping the same wavelength(s): 2) re-optimize wavelength(s) keeping the same path; 3) re-optimize allowing both wavelength and the path change...[0040; claims 7 and 8]), wherein the re-computation condition is associated with network performance (If a BER limit is provided in the original new RWA path request the a BER limit is furnished in the re-optimization request [0031; 0040]). Further, Lee disclose that wherein the RWA path re-optimization request operation causes transmission of a path computation request message that indicates a path to be re-optimized and re-optimization option. In addition, Lee discloses that the PCReq message may include optical signal quality parameters to which all feasible paths should conform. Examples of the optical signal quality parameters include, but are not limited to, the BER limit, the Q factor, optical signal to noise ratio, and polarization mode dispersion [0038]. However, Lee does not expressly discloses: perform path re-computation in response to the re-computation condition being met.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to add a system that re-compute and send information, such as that suggested by Medved, in the system of Lee in order to improve network system throughput or to promote fairness by adjusting resource allocation among traffic flows and requested demands (column 9, lines 64-67).

Regarding claims 2, 12 and 22, Lee in view of Medved discloses all the claim limitations as stated above. Further, Lee discloses wherein the re-computation condition comprises: a measured network performance parameter change rate on the first path exceeds a preset network performance parameter change range (the PCReq message for a new RWA path request includes the route, wavelengths assigned to the route, and an indicator regarding whether the path conforms to an optical quality threshold or not [0039]).  Further, Medved teaches that a service path engine 52 computes a scheduled bandwidth on each link for the time interval between the path start time and path end time using reserved bandwidth information…if the scheduled paths on a link exceeds a configurable threshold specified in policies 48, the selected service path engine 52 excludes the link from path computation [column 29, lines 45-52].

Regarding claims 3, 13 and 23, Lee in view of Medved discloses all the claim limitations as stated above. Further, Lee discloses wherein the re-computation condition comprises: a measured network performance parameter on the first path exceeds a preset network performance parameter change range (the PCReq message for a new RWA path request includes the route, wavelengths assigned to the route, and an indicator regarding whether the path conforms to an optical quality threshold or not [0039]).  Further, Medved teaches that a service path engine 52 computes a scheduled bandwidth on each link for the time interval between the path start time and path end time using reserved bandwidth information…if the scheduled paths on a link exceeds a configurable threshold specified in policies 48, the selected service path engine 52 excludes the link from path computation [column 29, lines 45-52].  

Regarding claims 9, 19 and 24, Lee in view of Medved discloses all the claim limitations as stated above. Further, Lee discloses wherein after the computing the first path, the method further comprises: sending, by the second network device (PCE 130), first description information to the first network device, wherein the first description information is description information of the first path (At 906, the PCE send a path computation reply to the PCC,..[0102] and claims 5 and 6). Lee disclose that wherein the RWA path re-optimization request operation causes transmission of a path computation request message that indicates a path to be re-optimized and re-optimization option. However, Lee does not expressly discloses:  sending, by the second network device, second description information to the first network device, wherein the second description information is description information of a second path obtained by re-computation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to add a system that re-compute and send information, such as that suggested by Medved, in the system of Lee in order to improve network, system, throughput, or to promote fairness by adjusting resource allocation among traffic flows and requested demands (column 9, lines 64-67).

Regarding claims 10 and 20, Lee in view of Medved discloses all the claim limitations as stated above. Further, Lee discloses wherein the first network device is a path computation client (PCC) [PCC 120/112]; and the second network device is a path computation element (PCE) [PCE 130].

Claims 4-8 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Medved et al. (US 8,885,463) as applied to claim 1 above, and further in view of Medved et al. (US 9,893,951)
Lee in view of Medved discloses all the claim limitations as stated above. Further, Lee discloses that the PCE receives a path computation request from the PCC that comprises a signal at least one of: a delay, a packet loss, jitter and bandwidth.
Medved’951 teaches (Fig. 1) an example network system for accepting path requests (from clients 18), computing and scheduling paths that satisfy the path requests, and establishing requested paths through a multi-layer, multi-topology network (column 4, lines 55-59). Clients 18 may request paths that conform other quality of service path request parameters, such as latency, jitter and bandwidth (column 6, lines 48-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to use a network performance parameter, such as that suggested by Medved (‘951), in the system of Lee in view of Medved in to provide multi-topology network that provide dynamic network resource allocation and support packet flow steering along paths prescribed at nay layer or combination of layers of a network (column 1, lines 30-34).

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. Applicant argues (Remarks, pages 2-3) that Lee in view of Medved does not disclose “receiving, by a second network device, path requirement information and a re-computation condition that are sent by a first device”, “determining, by the second network device, whether a re-computation condition is met, wherein the re-computation condition is associated with a network performance parameter corresponding to the first path” and ins response to that the re-computation condition is met, performing, by the second network device, path re-computation”. Examiner respectfully disagrees. Lee discloses for a new RWA path request, the path .
Further, Lee discloses that the PCReq message may include optical signal quality parameters to which all feasible paths should conform [0038]. 
Medved teaches, as admitted by Applicant. The PCC transmits an LSP state information to the PCE .The LSP state information allows PCE to optimize/re-computation path computations [column 6, lines 3-8; column 8, lines 50-65]. As shown in Figs. 1 and 3, PCC 8A sends a path computation request (PCReq) message that includes the request parameters (RP) and END-POINTS 130. The RP object specifies various characteristics of the path computation request, such as a request priority whether the PCReq message relates to re-optimization, whether a loose path composed to fat least one loose next hop is acceptable, and whether the path computation request relates to a bi-directional LSP having similar traffic engineering requirements in each direction [column 8, line 66-column 9, line 9]. The PCE applies any constraints received in the path computation request to traffic engineering information in its traffic engineering database to attempt to identify as satisfactory path through network system 2 for an existing LSP configured on router 4A…[column 9, lines 14-29]. In addition, Medved 

Examiner believes that the claims, given their broad reasonable interpretation read on the references applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        April 29, 2021